Exhibit 99.1 FORM 51-102F3 MATERIAL CHANGE REPORT Item 1 Name and Address of Company Petroflow Energy Ltd. 3400, 150-6th Avenue SW Calgary, Alberta T2P 3Y7 (303) 296-7070 Item 2 Date of Material Change March 2, 2010 Item 3 News Release Press Release dated March 4th Distributed by CNW in Canada and the US. Item 4 Summary of Material Change The Company has made changes in Management. Item 5 Full Description of Material Change Full Description of Material Change PLEASE SEE ATTACHED PRESS RELEASE Disclosure for Restructuring Transactions N/A Item 6 Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 N/A Item 7 Omitted Information NO INFORMATION HAS BEEN OMITTED Item 8 Executive Officer Mr. Tucker Francicus Interim Chief Financial Officer Petroflow Energy Ltd. 1401 17th Street, Suite 310 Denver, Colorado 80202 USA (303)296-7070 Item 9 Date of Report March 5, 2010 FOR IMMEDIATE RELEASE - March 4, 2010 - DENVER, COLORADO - PETROFLOW ENERGY LTD. (TSX Symbol - PEF; NYSE Amex Symbol - PED) PETROFLOW ENERGY LTD. ANNOUNCES MANAGEMENT CHANGES Petroflow Energy Ltd. (“Petroflow” or the “Company”) today announced that it has given notice of termination as part of its continued G&A reduction plan, to Sandy Andrew, President & COO, Kevin Davis, SVP, Louis Schott, VP of land and In-house Counsel, and Sally Fletchinger, Corporate Controller, pursuant to their respective employment contracts. Their effective last day will be March 31, 2010. Each of the individuals has an employment agreement with the Company which provides for severance payments in the event the personnel are terminated in specified circumstances. The collective amount of these severance payments is approximately $1.7 million.Petroflow has sufficient personnel and outside contractor support to continue to run the Company.Petroflow continues to work with its creditors on improving its financial situation. Forward-Looking Statements This news release contains statements that may constitute "forward-looking statements" or "forward-looking information" within the meaning of applicable securities legislation as they involve our staffing ability to support the continued operation of the Company. Forward-looking statements are based on current expectations, estimates and projections that involve a number of risks, uncertainties and factors that could cause actual results to differ materially from those anticipated by Petroflow and described in the forward-looking statements. These risks, uncertainties and factors include, but are not limited to, the difficulty in retaining key personnel to carry on the Company’s oil and gas operations. Additional information on these and other factors, which could affect Petroflow's operations or financial results, are included in Petroflow's reports on file with Canadian and United States securities regulatory authorities. We assume no obligation to update forward-looking statements should circumstances or management's estimates or opinions change unless otherwise required under securities law. For further information, please contact: Petroflow Energy Ltd. Petroflow Energy Ltd. Kyle R. Miller, CEO Tucker Franciscus, Interim CFO 303-296-7070 303-296-7070 www.petroflowenergy.com www.petroflowenergy.com The Toronto Stock Exchange has not reviewed and does not accept responsibility for the adequacy or accuracy of this news release.
